Frankenthaler, J.
This court is without authority to direct the Superintendent of Insurance, upon the application of the owner of the equity, to exchange bonds and mortgages upon the owner’s property for bonds of the Home Owners’ Loan Corporation. The question of whether or not to make the exchange is one left to the discretion and judgment of the Superintendent of Insurance as an administrative official of the State. It may be that the court may interfere in a proper case, upon the application of a mortgagee or certificate holder, but there appears to be no legal justification for its doing so at the instance of the owner of the equity. The motion is accordingly denied.